Case 7:18-cv-02923-KMK Document 37 Filed 07/24/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx
J & J Sports Productions, Inc.,
AFFIRMATION OF SERVICE
Plaintiff,
- against -
Case No.: 7:18-cv-02923-K MK
Itzhak Hershko, et al
Defendants.
x

 

The undersigned affirms under penalty of perjury that he is over 18 years of age and is an attorney
at law duly admitted to practice in the State of New York and is associated with the firm of M.L. Zager, P.C.

That on the QHY day of July 2019, affirmant served the within Order to Show Cause for Default
Judgment and supporting papers upon Defendants, Itzhak Hershko and Dawn M. Hershko at 20 S. Broadway,
Nyack NY 10960 and upon Brickhouse Food LLC at 20 S. Broadway, Nyack NY 10960 the address
designated by them for the purpose by depositing a true copy of the same enclosed in a postpaid properly
addressed wrapper by regular mail in an official depository under the exclusive care and custody of the

United States Post Office Department within the State of New York.

Oil

M.L. ZAGER, P.C. |

BY: ROBERT B HUNTER, ESQ.
Attorney for Plaintiff

P.O. Box 948, 461 Broadway
Monticello, N.Y. 12701

(845) 794-3660

Dated: July 24 , 2019
